Case 19-34054-sgj11 Doc 1757 Filed 01/15/21                     Entered 01/15/21 16:54:53              Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachary Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor in Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                 §
In re:                                                           § Chapter 11
                                                                 §
HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              § Case No. 19-34054-sgj11
                                                                 §
                                    Debtor.                      §

         NOTICE OF INCREASE IN HOURLY RATES FOR PACHULSKI STANG
             ZIEHL & JONES LLP EFFECTIVE AS OF JANUARY 1, 2021

         PLEASE TAKE NOTICE THAT in accordance with the Order Pursuant to Section

327(a) of the Bankruptcy Code, , Rule 2014 of the Federal Rules of Bankruptcy Procedure, and

Local Rule 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl & Jones

LLP as Counsel for the Debtor and Debtor in Nunc Pro Tunc to the Petition Date [Docket No.
1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


                                                     1
DOCS_LA:335081.1 36027/002
Case 19-34054-sgj11 Doc 1757 Filed 01/15/21              Entered 01/15/21 16:54:53     Page 2 of 3




183], Pachulski Stang Ziehl & Jones LLP (the “Firm”) hereby provides this notice of rate

changes effective January 1, 2021, with the following new standard hourly rates for professionals

and paralegals presently designated to represent the Debtor:

                             (a)   Partners                    $845.00 to $1,695.00 per hour

                             (b)   Counsel                     $695.00 to $1,275.00 per hour

                             (c)   Associates                  $695.00 to $725.00 per hour

                             (d)   Paralegals                  $425.00 to $460.00 per hour

        PLEASE TAKE FURTHER NOTICE THAT the basis for the rate change is that the

Firm has modified its standard rates for all clients effective January 1, 2021. The undersigned

hereby certifies that the Debtor has consented to the rate increase.

Dated: January 15, 2021                         PACHULSKI STANG ZIEHL & JONES LLP


                                                 /s/ Jeffrey N. Pomerantz
                                                PACHULSKI STANG ZIEHL & JONES LLP
                                                Jeffrey N. Pomerantz (CA Bar No.143717)
                                                (admitted pro hac vice)
                                                Ira D. Kharasch (CA Bar No. 109084)
                                                (admitted pro hac vice)
                                                Gregory V. Demo (NY Bar 5371992)
                                                (admitted pro hac vice)
                                                10100 Santa Monica Blvd., 13th Floor
                                                Los Angeles, CA 90067
                                                Tel.: (310) 277-6910/ Fax: (310) 201-0760
                                                E-mail:      jpomerantz@PSZ&Jlaw.com
                                                             ikharasch@PSZ&Jlaw.com
                                                             gdemo@PSZ&Jlaw.com

                                                -and-

                                                HAYWARD & ASSOCIATES PLLC
                                                Melissa S. Hayward
                                                Texas Bar No. 24044908
                                                MHayward@HaywardFirm.com
                                                Zachary Z. Annable
                                                Texas Bar No. 24053075


                                                 2
DOCS_LA:335081.1 36027/002
Case 19-34054-sgj11 Doc 1757 Filed 01/15/21   Entered 01/15/21 16:54:53        Page 3 of 3




                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100/ Fax: (972) 755-7110

                                    Counsel for the Debtor and
                                    Debtor in Possession




                                     3
DOCS_LA:335081.1 36027/002
